Citation Nr: 1527038	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a special apportionment of the Veteran's VA compensation benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to January 1993.  Appellant A and Appellant B are the Veteran's former spouse and his adult daughter, respectively.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 special apportionment decision of the Montgomery, Alabama, Regional Office (RO) which denied a special apportionment of the Veteran's VA compensation benefits for Appellant A.  In November 2009, the RO denied a special apportionment of the Veteran's VA compensation benefits for Appellant B.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellants if further action is required.  


REMAND

Appellants A and B assert that they are entitled to a special apportionment of the Veteran's VA compensation benefits.  

A claim for a special apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102 (2014).  See also 38 C.F.R. §§ 20.500-20.504 (2014).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2014).  The RO has not complied with the procedures related to simultaneously contested claims.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and ensure that all contested claims procedures set forth in 38 C.F.R. §§ 19.100-19.102 (2014) have been accomplished.  

The Appellants have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

